EXHIBIT 10-G-2

 

 

 

 

January 24, 2007

 

Mr. Glenn R. Morgan

Hartmarx Corporation

101 North Wacker Drive

Chicago, Illinois 60606

 

 

 

Re:

Amended and Restated Severance Agreement Effective as of November 27, 2000 (the
"Severance Agreement")

 

Dear Mr. Morgan:

 

Reference is made to the Severance Agreement between you, as Executive, and
Hartmarx Corporation (the "Company"). Hartmarx Corporation has been authorized
by the Compensation and Stock Option Committee of the Board of Directors to
amend the Severance Agreement in certain respects, effective as of the date
hereof, as set forth below.

 

 

1.

Section 4(d) is amended in its entirety to provide as follows:

 

"(d)        Good Reason. The Executive may terminate his employment hereunder
for Good Reason. Good Reason shall mean the occurrence, after a Change in
Control, (without the Executive's written consent) of any one of the following
acts by the Company, or failures by the Company to act:

 

(i)           (A) failure of the Board of Directors of the Company to elect
Executive to the office(s) of Executive Vice President and Chief Financial
Officer of the Company's successor or parent company or (B) the common stock of
the entity of which Executive holds the office(s) of Executive Vice President
and Chief Financial Officer is not publicly traded on a national securities
exchange; or

 

 

(ii)

[intentionally omitted]

 

 


--------------------------------------------------------------------------------

 

Mr. Glenn R. Morgan

Hartmarx Corporation

January 24, 2007

Page 2

 

(iii)          Any change in (A) the provisions of the Company's bylaws
describing, or (B) the relative duties and responsibilities of, the office of
Executive Vice President and Chief Financial Officer; or

 

(iv)         the assignment to Executive of any duties inconsistent with
Executive's status as Executive Vice President and Chief Financial Officer of a
company, the common stock of which is publicly traded on a national securities
exchange, or any adverse alteration in the nature or status of Executive's
responsibilities; or

 

(v)          any reduction by the Company in the Executive's Base Salary as in
effect immediately prior to the Change in Control or as the same may be
increased from time to time; or

 

(vi)         the failure by the Company to pay to Executive any portion of
Executive's current compensation, or to pay to Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Company, within seven (7) days of the date such compensation is due; or

 

(vii)       the failure by the Company to continue in effect any compensation
plan in which the Executive participates immediately prior to the Change in
Control, including but not limited to stock option, restricted stock, stock
appreciation right, incentive compensation, bonus and other plans (both
short-term and long-term), unless an economic equivalent arrangement (embodied
in an ongoing substitute or alternative plan) has been made with respect to such
plan and Executive has given written consent to such economic equivalent
arrangement; or the failure by the Company to continue the Executive's
participation therein (or in such substitute or alternative plan) on a basis no
less favorable to Executive and including Executive's participation relative to
other participants, as existed immediately prior to the Change in Control; or

 

(viii)      the failure by the Company to continue to provide the Executive with
those benefits enjoyed by the Executive under any of the Company's pension,
savings, life insurance, medical, health and accident, or disability plans in
which the Executive was participating immediately prior to the Change in
Control, the taking of any action by the Company which would



 


--------------------------------------------------------------------------------

 

Mr. Glenn R. Morgan

Hartmarx Corporation

January 24, 2007

Page 3

 

 

directly or indirectly reduce any of such benefits or deprive the Executive of
any perquisite or fringe benefit (including, but not limited to auto benefits,
personal liability insurance, financial counseling) enjoyed by the Executive
immediately prior to the Change in Control, or the failure by the Company to
provide the Executive with the number of paid vacation days to which the
Executive is entitled on the basis of years of service with the Company in
accordance with the Company's normal vacation policy in effect immediately prior
to the Change in Control; or

 

(ix)         the relocation of the Executive's principal place of employment to
a location more than fifty (50) miles from the Executive's principal place of
employment as of the date hereof, or the location of the Company's successor or
parent company principal executive office is more than fifty (50) miles from the
Executive's principal place of employment as of the date hereof, or the
Company's requiring the Executive to be based anywhere other than such principal
place of employment (or permitted relocation thereof) except for required travel
on the Company's business to an extent substantially consistent with the
Executive's business travel obligations immediately prior to the Change in
Control; or

 

(x)          any purported termination of the Executive's employment by the
Company other than in accordance with this Agreement; for purposes of this
Agreement, no such purported termination shall be effective; or

 

(xi)         causing or requiring Executive to report to anyone other than the
chief executive officer of the Company or of the Company's successor or parent
company, the common stock of which is publicly traded on a national securities
exchange; or

 

 

(xii)

the Company's material breach of this Agreement.

 

Any determination by Executive that any of the foregoing events has occurred and
constitutes Good Reason shall be conclusive and binding for all purposes unless
the Company establishes by clear and convincing evidence that Executive did not
have any reasonable basis for such a determination."

 

 


--------------------------------------------------------------------------------

 

Mr. Glenn R. Morgan

Hartmarx Corporation

January 24, 2007

Page 4

 

 

Please sign both copies of this letter where indicated below evidencing your
agreement to these amendments to the Severance Agreement. When fully executed,
this letter will serve as an amendment to the Severance Agreement and, except as
expressly amended by this letter, the Severance Agreement shall remain in full
force and effect in accordance with its terms.

 

 

Very truly yours,

 

 

 

/s/ RAYMOND F. FARLEY

 

 

Raymond F. Farley, Chairman

 

 

Compensation and Stock Option

 

 

Committee of the Board of Directors

 

 

 

Agreed and Accepted this

24th day of January, 2007

 

 

/s/ GLENN R. MORGAN        

Glenn R. Morgan

 

 

 